Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response of the applicant which was filed on 11/6/20 has been received and given full consideration. 
Allowable Subject Matter
Claims 2-5 are allowable over the prior art of record.

Response to Arguments
2.	The examiner is maintaining the rejections in the previous Office Action because the arguments of the Applicant are not persuasive.  Accordingly, This Action Is Made Final.  
3.	The Applicant has argued that “upon review of Yoshida, a person of ordinary skill in the art would conclude that Yoshida does not disclose an active material as recited in the instant claims”. The Applicant also argues that “the instant invention includes a first component, a second component, a third component and a space between the first and third component. This contrasts with Yoshida which describes a material with two layers and a path therebetween, and therefore does not include a third and fourth material. Alternatively, Yoshida describes a material with two layers and a Li or Na which excludes an empty space between the layers since the Li and Na are diffusing between the layers and occupy crystal sites in an olivine structure (e.g., paragraph [0008] of Yoshida).”

5.	The Applicant has also argued that “Assuming arguendo that the MnO6 layers corresponds to a first and second components as instantly claimed, and Li or Na are a third component, the third component cannot be larger than the first and second components as recited in independent claim 22”.
6.	The argument of the Applicant is not persuasive because Yoshida’s third component is clearly thicker than either the first and second components (which is similar to Fig. 2B-1 and 2B-2 of Applicant).
7.	The Applicant has argued that Yoshida also teaches materials that are “preferably granular in shape” where granular is identified as “a spherical shape, an elliptical sphere shape, etc.” Therefore, even if claim 1 were anticipated, which Applicant does not concede, instant claim 12 specify shape that are not granular”
8.	The above argument is not persuasive because Yoshida’s Figure below reads on an H-shape (which is similar to Fig. 2B-2 of Applicant).


    PNG
    media_image1.png
    438
    600
    media_image1.png
    Greyscale

9.	 The Applicant has argued that The Examiner alleges that Yoshida paragraph [0039] teaches a positive active material comprising LiFePO4. Applicant notes paragraph [0039] is directed to Fig. 6 which is representative prior art which Yoshida which deems inferior with respect to ion diffusibility (e.g., [0004]-[0007] of Yoshida). Yoshida’s invention is provided by using a different materials and methods. Thus, there is no motivation to the combination of LiFePO4 of Yoshida with Sugikawa.
10.	 The above argument is not persuasive because Yoshida teaches positive electrode active material having an olivine structure has high discharge voltage [0006], and since LiFePO4 has an olivine structure, a skilled artisan would be motivated to combine Yoshida with Sugikawa because Yoshida does not teach away since it teaches olivine structures have high discharge voltage.
11.	The Applicant has argued that the Examiner has not even identified the first to fourth components in Sugikawa. The Examiner also fails to show how the limitations of 
12.	The argument above is not persuasive because the claimed limitations of Applicant include components which reads on any part of an active material having such features, and it does not matter whether Yoshida teaches a MnO6 layer in an active material while Sugikawa teaches a fiber material in an active material. In addition,  Sugikawa teaches a three-dimensional polyhedron structure formed of metallic fibers made of metallic powders used in an electrode for a battery (col. 4 ln 55-63, col. 1 ln 15-25) for the benefit of high conductivity and increasing the capacity of the battery  (col. 4 ln 19-39). Sugikawa also teaches also a positive active material comprising LiFePO4 [0039].
13.	Furthermore, the Applicant’s argument above is not persuasive because Sugikawa does not disclose all the features of the present claimed invention, since Sugikawa is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
14.	The Applicant has argued that “Regarding claims 18-20, Yoshida does not teach a particle as claimed. Yoshida teaches a granular material. Claims 18-20 are directed at least in part to H shaped particles”.


    PNG
    media_image1.png
    438
    600
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 1, 7, 11-13, 21, 22, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US20100203389).
17.	Regarding claims 1, 7, 11-13, 21, 22, 24, Yoshida teaches a secondary battery comprising: a positive electrode comprising the positive electrode active material, a .

    PNG
    media_image2.png
    600
    955
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    436
    772
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 6, 8, 10, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US20100203389) as applied to claims 1 and 22 in view of Sugikawa (US 6110417)  

20.	Yoshida teaches an electronic device such as computers and cellular phones [0004] which inherently has a battery management unit, a control circuit, power switch, a display device, and an input-output terminal configured to perform wireless communication. They teach also a positive active material comprising LiFePO4 [0039].
21.	However, they are silent about the limitations of claims 6, 8, 10, 14, 15, 17.
22.	Sugikawa teaches a three-dimensional polyhedron structure formed of metallic fibers made of metallic powders used in an electrode for a battery (col. 4 ln 55-63, col. 1 ln 15-25) for the benefit of high conductivity and increasing the capacity of the battery  (col. 4 ln 19-39).

    PNG
    media_image4.png
    242
    300
    media_image4.png
    Greyscale

23.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida with Sugikawa’s teachings of a three-dimensional polyhedron structure formed of metallic fibers made of metallic powders used in an electrode for a battery for the benefit of high conductivity and increasing the capacity of the battery.

24.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US20100203389)
25.	Regarding claims 18-20, Yoshida teaches a secondary battery comprising: a positive electrode comprising the positive electrode active material, a negative electrode; and an electrolyte [0064].
26.	Yoshida teaches a positive electrode active material of a lithium-ion secondary battery, comprising a particle having substantially an H-shape (see Fig. below), wherein the particle comprises a first component a second component and a third component, wherein the third component positioned between the first component and the second component is larger than a space between the first component and the second component (see Fig. below) wherein the particle has a size in the range of 3-5 µm [0054], and wherein the particle comprises LiFePO4 [0039] so that Li-ion migration path in the crystal structure can be made broad, and so that the Li-ion diffusibility can be improved [0057].

    PNG
    media_image2.png
    600
    955
    media_image2.png
    Greyscale

27.	Even though Yoshida only discloses LiFePO4 as a secondary teaching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida with a particle comprising LiFePO4 [0039] so that Li-ion migration path in the crystal structure can be made broad, and so that the Li-ion diffusibility can be improved [0057].

28.	Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US20100176337).
29.    Regarding claim 23, Zhamu teaches a positive electrode active material of a lithium-ion secondary battery (see Fig. below), comprising: a first component; a second component substantially parallel to the first component; a third component between the first component and the second component; and a space between the first component .

    PNG
    media_image5.png
    560
    571
    media_image5.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722